STUDENTS — EMERGENCY TRANSFER A student transferred under the emergency transfer statutes, 70 O.S. 8-104 [70-8-104] (1971) and 70 O.S. 8-111 [70-8-111] (1975), may not continue to be transferred based on the provisions of the regular transfer statute, 70 O.S. 8-102 [70-8-102] (1975). The Attorney General has considered your request for an opinion wherein you ask the following question: "Can a student who has been transferred under the Emergency Transfer Act (70 O.S. 8-104 [70-8-104] (1971), as amended by 70 O.S. Supp. 8-111 [70-8-111] (1974)) continue to be transferred in subsequent years with the approval of the board of education of the receiving district only as provided in 70 O.S. 8-102 [70-8-102] (1974) as amended by Senate Bill 160 passed by the 1975 Legislature?" The Oklahoma School Code generally provides two methods by which a child may be transferred to a school system other than that in which he resides. Under 70 O.S. 8-101 [70-8-101] (1971), 70 O.S. 8-102 [70-8-102] (1975) and 70 O.S. 8-103 [70-8-103] (1971) what is commonly known as a "regular" transfer may be effected. Grounds for a regular transfer are provided by Section 8-102, and a procedure is prescribed by Section 70 O.S. 8-103 [70-8-103], including the filing of an application no later than May 15th, preceding the school year for which transfer is desired and including other procedures for hearing and judicial review.  Under 70 O.S. 8-104 [70-8-104] (1971) and 70 O.S. 8-111 [70-8-111] (1975), provision is made for an emergency transfer which is not subject to the same procedural requirements as a regular transfer. A review of the Court decisions construing the pupil transfer statutes discloses that the Oklahoma Supreme Court has treated regular and emergency transfers as separate procedures. That is, in order to sustain a transfer, there must be compliance with the specific enumerated grounds and procedures provided for the type transfer in question. See Board of Education Independent School District No. 1 v. Clendenning, Okl., 431 P.2d 382
(1967) and Board of Education of Dependent School District No. 32 v. Oklahoma State Board of Education, Okl.,521 P.2d 390 (1974).  Your question refers to a provision of Section 8-102, the regular transfer statute, which states: "A student granted a transfer during the 1972-1973 school year, or any school year thereafter, may continue to attend the school to which he transferred with approval of the receiving district only, and any brother or sister of such student may attend such school with approval of the receiving district only." As discussed above, the grounds and procedures for an emergency transfer operate independently of the regular transfer process.  Further, the emergency transfer statutes do not include the provision to which you refer. Therefore, we view the above-quoted provision of the regular transfer statute as referring and applying only to regular transfers.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. A student transferred under. the emergency transfer statutes, 70 O.S. 8-104 [70-8-104] (1971) and 70 O.S. 8-111 [70-8-111] (1975), may not continue to be transferred based on the provisions of the regular transfer statute, 70 O.S. 8-102 [70-8-102] (1975).  (Joe C. Lockhart) ** SEE: OPINION NO. 77-262 (1977) **